DETAILED ACTION
The present office action is in response to claims filed on 01/14/2019.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3, Claims 8 and 9, and Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, Claim 10, and Claim 18, respectively, of U.S. Patent No. 10,271,459.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in Claim 1 of U.S. Patent No. 10,271,459 is recited in Claims 1 and 3 of the instant application.  Each and every limitation in Claim 10 of U.S. Patent No. 10,271,459 is recited in Claims 8 and 9 of the instant application.  Each and every limitation in Claim 18 of U.S. Patent No. 10,271,459 is recited in Claims 14 and 16 of the instant application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air-moving assembly” and “spring-biasing mechanism” recited in Claims 1, 8, and 14 and “torsion spring assembly” recited in Claims 5, 11, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0027 recites “air-moving assembly 310 is depicted as a centrifugal fan assembly with… an air inlet opening 311… a centrifugal blower 313... and an air outlet 312”.  Therefore, the Examiner 
Paragraph 00ne or more linear springs.   
Paragraph 0046 recites “torsion spring assembly 501… includes a torsion spring, as illustrated in Figure 5.  Therefore, the Examiner interprets “torsion spring assembly” to be a torsion spring. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pre-Grant Publication No. 2012/0138262) in view of Jones et al. (U.S. Pre-Grant Publication No. 2013/0109290).
Regarding Claim 1, Zhang shows (Figures 1, 4, and 5): 
An apparatus (electronic device, such as a computer, Paragraph 0004, line 1) comprising:
a protective cover assembly (10) configured to couple to an air-moving assembly (20) adjacent to (as illustrated in Figures 4 and 5, 10 is adjacent both sides of 20) an air inlet (the air inlet is the upstream side of 20, which is the side of 20 opposite 30) and an air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30) thereof, the air-moving assembly (20) with the protective cover assembly (10) coupled thereto being removable together (as illustrated in Figure 1, 10 is removed from the electronic device together with 20) from a chassis (chassis of the electronic device) within which the air-moving assembly (20) resides in an operative position (the installed and operating position of 20, as illustrated in Figure 5), the protective cover assembly (10) comprising:
a retractable cover (30), the retractable cover (30) being in a retracted state (state illustrated in Figure 5) when the air-moving assembly (20) is operatively positioned (the installed and operating position of 20, as illustrated in Figure 5) within the chassis (chassis of the electronic device), and transitioning to an extended state (state illustrated in Figure 4) when the air-moving assembly (20) is withdrawn from (when 10/20 is withdrawn from the chassis, 20 is not operating) the chassis (chassis of the electronic device), wherein in the retracted state (state illustrated in Figure 5), the retractable cover (30) is retracted away from (as illustrated in Figure 5, 30 are retracted upward away from the air outlet of 20) the air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30) 
However, Zhang lacks showing a spring-biasing mechanism coupled to the retractable cover, the spring-biasing mechanism biasing the cover to the extended state when the air-moving assembly is withdrawn from the chassis, and compressing to allow transition of the retractable cover to the retracted state as the air-moving assembly is inserted into the operative position within the chassis.
Jones teaches (Figures 1, 2A, and 2B):
An assembly (100) comprising:
an air-moving assembly (104);
a retractable cover (114) with a retracted state (state illustrated in Figure 2B) and an extended state (state illustrated in Figure 2A), and 
a spring-biasing mechanism (spring, Paragraph 0027; each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027) coupled to the retractable cover (114), the spring-biasing mechanism (spring, Paragraph 0027) biasing the cover (114) to the extended state (state illustrated in Figure 2A) when the air-moving assembly (104) is inoperative (sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, Paragraph 0027), and compressing to allow transition of the retractable cover (114) to the retracted state (state illustrated in Figure 2B) when the air-moving assembly (104) is operative (allowing the flap 
Further, each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027.
It would have been obvious to modify the retractable cover shown by Zhang to include a spring-biasing mechanism coupled to the retractable cover, as taught by Jones, to maintain the retractable cover closed under a “no airflow” condition, thus restricting the amount of dust and debris that enters the protective cover when the protective cover is removed from the electronic device in any orientation of the protective cover.

Regarding Claim 2, the combination of Zhang (Figures 1, 4, and 5) and Jones (Figures 1, 2A, and 2B) teaches:
The spring-biasing mechanism (Jones: spring, Paragraph 0027; each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027) comprising at least one linear spring mechanism (Jones: spring, Paragraph 0027) sized and configured to bias the retractable cover (Zhang: 30) in the extended state (Zhang: state illustrated in Figure 4) when the protective cover assembly (Zhang: 10) is coupled to the air-moving assembly (Zhang: 20) and the air-moving assembly (Zhang: 20) is withdrawn from (Zhang:  when 10/20 is withdrawn from the chassis, 20 is not operating the chassis) the chassis (Zhang: chassis of the electronic device),  and to 

Regarding Claim 8, Zhang shows (Figures 1, 4, and 5): 
An apparatus (electronic device, such as a computer, Paragraph 0004, line 1) comprising:
an air-moving assembly (20), the air-moving assembly (20) residing within a chassis (chassis of the electronic device) when in an operative position (the installed and operating position of 20, as illustrated in Figure 5), and the air-moving assembly (20) comprising an air inlet (the air inlet is the upstream side of 20, which is the side of 20 opposite 30) and an air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30); and 
a protective cover assembly (10), the protective cover assembly (10) being coupled to an air-moving assembly (20) adjacent to one of (as illustrated in Figures 4 and 5, 10 is adjacent both sides of 20) the air inlet (the air inlet is the upstream side of 20, which is the side of 20 opposite 30) and the air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30), the air-moving assembly (20) with the protective cover assembly (10) coupled thereto being removable together (as illustrated in Figure 1, 10 is removed from the electronic device together with 20) from the chassis (chassis of the electronic device) within which the air-moving assembly (20) resides in the operative position (the installed and operating position of 20, as illustrated in Figure 5), the protective cover assembly (10) comprising:
a retractable cover (30), the retractable cover (30) being in a retracted state (state illustrated in Figure 5) when the air-moving assembly (20) is operatively positioned (the installed and operating position of 20, as illustrated in Figure 5) within the chassis (chassis of the electronic device), and transitioning to an extended state (state illustrated in Figure 4) when the air-moving assembly (20) is withdrawn from (when 10/20 is withdrawn from the chassis, 20 is not operating) the chassis (chassis of the electronic device), wherein in the retracted state (state illustrated in Figure 5), the retractable cover (30) is retracted away from (as illustrated in Figure 5, 30 are retracted upward away from the air outlet of 20) the air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30) of the air-moving assembly (20), and in the extended state (state illustrated in Figure 4), the retractable cover (30) covers, at least in part (as illustrated in Figure 4, each 30 covers a part of the air outlet of 20), the air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30) of the air-moving assembly (20).
However, Zhang lacks showing a spring-biasing mechanism coupled to the retractable cover, the spring-biasing mechanism biasing the cover to the extended state when the air-moving assembly is withdrawn from the chassis, and compressing to allow transition of the retractable cover to the retracted state as the air-moving assembly is inserted into the operative position within the chassis.
Jones teaches (Figures 1, 2A, and 2B):
An assembly (100) comprising:
an air-moving assembly (104);
a retractable cover (114) with a retracted state (state illustrated in Figure 2B) and an extended state (state illustrated in Figure 2A), and 
a spring-biasing mechanism (spring, Paragraph 0027; each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027) coupled to the retractable cover (114), the spring-biasing mechanism (spring, Paragraph 0027) biasing the cover (114) to the extended state (state illustrated in Figure 2A) when the air-moving assembly (104) is inoperative (sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, Paragraph 0027), and compressing to allow transition of the retractable cover (114) to the retracted state (state illustrated in Figure 2B) when the air-moving assembly (104) is operative (allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027).
Further, each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027.
It would have been obvious to modify the retractable cover shown by Zhang to include a spring-biasing mechanism coupled to the retractable cover, as taught by Jones, to maintain the retractable cover closed under a “no airflow” condition, thus restricting the amount of dust and debris that enters the protective cover when the protective cover is removed from the electronic device in any orientation of the protective cover.

Regarding Claim 14, Zhang shows (Figures 1, 4, and 5): 
A method (method of dissipating heat from an electronic device, such as a computer using a fan assembly, as described in Paragraph 0004 and illustrated in Figures 1 and 5) comprising:
associating (as illustrated in Figure 1, 10 is associated with 20 during assembly) a protective cover assembly (10) with an air-moving assembly (20) adjacent to (as illustrated in Figures 4 and 5, 10 is adjacent both sides of 20) an air inlet (the air inlet is the upstream side of 20, which is the side of 20 opposite 30) and an air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30) thereof, the air-moving assembly (20) residing within a chassis (chassis of the electronic device) when in an operative position (the installed and operating position of 20, as illustrated in Figure 5) and the air-moving assembly (20) with the protective cover assembly (10) coupled thereto being removable together (as illustrated in Figure 1, 10 is removed from the electronic device together with 20) from the chassis (chassis of the electronic device), the protective cover assembly (10) comprising:
a retractable cover (30), the retractable cover (30) being in a retracted state (state illustrated in Figure 5) when the air-moving assembly (20) is operatively positioned (the installed and operating position of 20, as illustrated in Figure 5) within the chassis (chassis of the electronic device), and transitioning to an extended state (state illustrated in Figure 4) when the air-moving assembly (20) is withdrawn from (when 10/20 is withdrawn from the chassis, 20 is not operating) the chassis (chassis of the electronic device), wherein in the retracted state (state illustrated in Figure 5), the retractable cover (30) is retracted away from (as illustrated in Figure 5, 30 are retracted upward away from the air outlet of 20) the air outlet (the air outlet is the downstream side of 20, which is the side of 20 adjacent 30) of the air-moving assembly (20), and in the extended state (state illustrated in Figure 4), the 
However, Zhang lacks showing a spring-biasing mechanism coupled to the retractable cover, the spring-biasing mechanism biasing the cover to the extended state when the air-moving assembly is withdrawn from the chassis, and compressing to allow transition of the retractable cover to the retracted state as the air-moving assembly is inserted into the operative position within the chassis.
Jones teaches (Figures 1, 2A, and 2B):
An assembly (100) comprising:
an air-moving assembly (104);
a retractable cover (114) with a retracted state (state illustrated in Figure 2B) and an extended state (state illustrated in Figure 2A), and 
a spring-biasing mechanism (spring, Paragraph 0027; each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027) coupled to the retractable cover (114), the spring-biasing mechanism (spring, Paragraph 0027) biasing the cover (114) to the extended state (state illustrated in Figure 2A) when the air-moving assembly (104) is inoperative (sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, Paragraph 0027), and compressing to allow transition of the retractable cover (114) to the retracted state (state illustrated in Figure 2B) when the air-moving assembly (104) is operative (allowing the flap 
Further, each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027.
It would have been obvious to modify the retractable cover shown by Zhang to include a spring-biasing mechanism coupled to the retractable cover, as taught by Jones, to maintain the retractable cover closed under a “no airflow” condition, thus restricting the amount of dust and debris that enters the protective cover when the protective cover is removed from the electronic device in any orientation of the protective cover.

Regarding Claim 15, the combination of Zhang (Figures 1, 4, and 5) and Jones (Figures 1, 2A, and 2B) teaches:
The spring-biasing mechanism (Jones: spring, Paragraph 0027; each flap 114 may be biased in the closed position using a spring (not shown) having sufficient tension to maintain its flap 114 adjacent to the port 112 under a “no airflow” condition, which allowing the flap 114 to rotate to the open position when its fan 104 is actively generating an airflow, Paragraph 0027) comprises at least one linear spring mechanism (Jones: spring, Paragraph 0027) sized and configured to bias the retractable cover (Zhang: 30) in the extended state (Zhang: state illustrated in Figure 4) when the protective cover assembly (Zhang: 10) is coupled to the air-moving assembly (Zhang: 20) and the air-moving assembly (Zhang: 20) is withdrawn from (Zhang:  when 10/20 is withdrawn from the chassis, 20 is not operating the chassis) the chassis (Zhang: chassis of the electronic device),  and to .

Allowable Subject Matter
Claims 3, 9, and 16 would be allowable if the non-statutory double patenting rejection set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 3, 9, and 16, the prior art does not teach or suggest a modification to the protective cover assembly taught by the combination of Zhang and Jones to include a moveable crossbar with a first linear spring coupled to one side and a second linear spring coupled to the other side. 
Claims 4 – 7, 10 – 13, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4, 10, and 17, the prior art does not teach or suggest a modification to the retractable cover taught by the combination of Zhang and Jones to be an accordion mesh cover. 
Regarding Claims 5, 11, and 18 the prior art does not teach or suggest a modification to the protective cover assembly taught by the combination of Zhang and Jones to include a moveable crossbar with a torsion spring assembly and a cover sheet. 
Regarding Claims 6, 12, and 19, the prior art does not teach or suggest a modification to the retractable cover taught by the combination of Zhang and Jones to comprise a plurality of slats 
Claims 7, 13, and 20 are allowable for their dependency on Claims 6, 12, and 19, respectively. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
02/13/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746